      Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,           )
                                        )
             Plaintiffs,                )
                                        )
vs.                                         No. 1:17-cv-00365-DAE-AWA
                                        )
                                        )
GRANDE COMMUNICATIONS                       ORAL ARGUMENT REQUESTED
                                        )
NETWORKS LLC,                           )
                                        )
             Defendant.
                                        )


         DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
        REPLY IN SUPPORT OF MOTION FOR EVIDENTIARY SANCTIONS
            BASED ON SPOLIATION OF RIGHTSCORP EVIDENCE
        Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 2 of 8




         Plaintiffs do not dispute that the following categories of evidence have been destroyed:

        all data sent and received between Rightscorp and any Grande subscriber during
         Rightscorp’s infringement detection process;

        all data Rightscorp obtained from BitTorrent trackers that allegedly identified a Grande IP
         addresses as participating in a filesharing swarm;

        all data exchanged between Rightscorp and Grande’s subscribers during Rightscorp’s
         attempts to download song files from those subscribers;

        all data reflecting Rightscorp’s failed attempts to download files from Grande subscribers;

        source code change logs for the period before May 2016 and other records necessary to
         determine how the Rightscorp system operated at all times relevant to this lawsuit.

The foregoing evidence is critically relevant. Without this evidence, no party to this case is able

to meaningfully question or substantiate the allegations presented in Rightscorp’s infringement

notices. Given the destruction of virtually all evidence underlying Rightscorp’s notices, the only

reasonable conclusion is that this evidence was destroyed with “fraudulent intent and a desire to

suppress the truth.” Spencer v. BMW N. Am., LLC, No. 5:14-cv-869-DAE, 2015 WL 11661765,

at *3 (W.D. Tex. Dec. 22, 2015); see also Allstate Tex. Lloyd’s v. McKinney, 964 F. Supp. 2d

678, 686 (S.D. Tex. 2013) (finding fraudulent intent based on circumstantial evidence).

                                            ARGUMENT

  I.      The Evidence Rightscorp Collected about Grande’s Subscribers was Spoiled

          The notices that Rightscorp sent to Grande are merely allegations and, standing alone, do

not constitute legitimate evidence of infringement. Like any other accusation, Rightscorp’s

notices must be substantiated with actual evidence of some wrongdoing. Rightscorp claims that

it used software tools to collect data from Grande’s subscribers and that its allegations of

infringement are based on a detailed analysis of that data. Grande is seeking sanctions because



                                                   1
      Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 3 of 8



all of the underlying data that Rightscorp claims to have gathered from Grande’s subscribers has

been destroyed. Without that vital evidence, it is impossible for Grande or the factfinder to

independently determine whether Rightscorp’s naked allegations of infringement—embodied in

the email notices it generated and sent to Grande—are legitimate.

       Plaintiffs argue that the destruction of much of the data Rightscorp collected from

Grande’s subscribers—including the “have,” “request,” and “choke” data—is irrelevant because

Rightscorp ignored that data when conducting its infringement analysis. See Response at 9.

This argument should be rejected because, whether Rightscorp reviewed it or not, that data is

critical to the underlying question of whether a given subscriber actually offered to share a

copyrighted work. For example, the “choke” data exchanged as part of the BitTorrent protocol

specifically indicates whether a user is willing to share files. Cohen Report, ¶¶ 65-68, 116 (ECF

No. 233-1). Given Rightscorp’s admission that it ignored that data when conducting its

infringement analysis, it is probable that Rightscorp generated notices accusing Grande

subscribers of sharing files even though evidence from the subscriber clearly indicated he was

not willing to share any files.

       The destruction of the bitfield data that Rightscorp collected from Grande’s subscribers is

even worse. Rightscorp admits that this data played a central role in its infringement analysis,

and yet they deleted it. Compare Response, Ex. A, ¶ 6 with Response, Ex. C, ¶ 31. The

destruction of this evidence makes it impossible for Grande or the factfinder to independently

assess or reconstruct Rightscorp’s infringement analyses. Cohen Report, ¶ 151 (ECF No. 233-1).

Plaintiffs suggest that the destruction of this critical data is inconsequential because it is merely

“cumulative” of the notices. See Response at 9. This assertion is flatly wrong. The notices

Rightscorp generated do not contain bitfield information. Given the central importance of this




                                                  2
     Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 4 of 8




bitfield information to Rightscorp’s allegations,1 it is wrong to view this critical data as anything

other than highly-relevant spoiled evidence.

       In addition to the foregoing information, Grande is also seeking sanctions for the

destruction of tracker data.2 Rightscorp admits it used data from third-party BitTorrent trackers

to identify potentially infringing subscribers, and that it destroyed that data. See, e.g., Response

at 8. Without that evidence, Grande has no way to determine whether its IP addresses actually

appeared on any of the torrent lists that Rightscorp allegedly collected. Plaintiffs suggest that

because “the Rightscorp system goes beyond tracker communications to undertake a ‘handshake’

with a BitTorrent user,” the destruction of the tracker data is not prejudicial. See Response at 8.

This argument rings hollow because, as discussed above, Rightscorp also spoiled all the data

exchanged during that subsequent handshaking process.

       Finally, Plaintiffs argue that much of the data that was spoiled was “never tracked by

Rightscorp in the first place and thus could not have been spoliated.” See Response at 2. This

argument misstates the facts and the law. First, Plaintiffs’ assertion that Rightscorp never

“tracked” much of this data is wrong. Rightscorp specifically collected and analyzed the bitfield



1 The destruction of these bitfield transmissions is also particularly important given the lack of
consistent testimony regarding how Rightscorp used bitfield information to trigger the generation
of notices. In this case, Rightscorp’s lead software developer testified that during only a two
week period, Rightscorp generated notices when the bitfield showed as little as a 10% complete
payload. Cohen Report, ¶ 116 (ECF No. 233-1). Yet, in the prior BMG case, a different
Rightscorp employee testified that the 10% bitfield rule was actually in effect for nine months.
Robert Steele Trial Testimony, BMG Rights Mgmt. (US) LLC v. Cox Comm’cns, Inc., No. 1:14-
cv-1611 (E.D. Va. Dec. 7, 2015), at 684:23-685:14 (ECF No. 717). There is no way for Grande
or anyone else to determine whose testimony is correct—or if either is correct—both because (1)
the bitfield data packets were destroyed and (2) Rightscorp failed to retain adequate records of
how its system operated at any given time.
2 Plaintiffs are simply wrong to suggest that Grande argued that Rightscorp spoliated “torrent
files” (i.e. song files). See Pls.’ Mot. at 8. There is no such allegation in Grande’s Motion,
which Plaintiffs should know from the parties’ numerous meet and confer sessions.


                                                  3
       Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 5 of 8



data that it received from individual BitTorrent clients and the tracker data it received from

BitTorrent tracker servers. Grande’s Mot. at 4-5; see also Response, Ex. A, ¶ 6. All of the

remaining information it destroyed—including the “choke” data—was received and processed by

Rightscorp. See, e.g., Ex. A to Response at para. 6. Second, the law specifically required

Rightscorp and Plaintiffs to retain this material evidence. See Rule 37(e); Columbia Pictures

Industries v. Bunnell, No. 2:06-cv-01093, 2007 WL 2080419, at *14 (C.D. Cal. May 29, 2007)

(finding that BitTorrent transmissions stored in RAM constitute electronically stored information

under Rule 34) (citation omitted).

 II.    Evidence of Rightscorp’s Download Process was Spoiled

        Plaintiffs intend to rely on song files that Rightscorp allegedly downloaded from

Grande’s subscribers, to show that all of Rightscorp’s notices accurately reflect instances of

infringement. Plaintiffs should not be permitted to rely on the hard drive because the evidence

from which the legitimacy of the hard drive data could be ascertained was spoiled.3

        First, all of the BitTorrent data that was necessarily passed between Rightscorp and an

individual Grande subscriber during a successful download has been destroyed. Without this

evidence, there is no way for Grande to verify that any file on the hard drive actually came from

its subscriber. Second, and more significantly, Rightscorp admitted that it only retained records

of successful downloads, and destroyed all evidence of failed attempts to download allegedly

infringing files. Boswell Depo. Tr. 196:12-198:12, July 3, 2015, BMG Rights Mgmt. (US) LLC

v. Cox Comm’cns, Inc., No. 1:14-cv-1611 (explaining that SampleIt2 “removes the entity that it’s



3 In their Response, Plaintiffs suggest that they are going to produce a spreadsheet that will
“moot” this issue. See Response at 9. Plaintiffs have yet to do so, but in any event this
evidence—which Plaintiffs never previously claimed existed—will not moot the issue.
Irrespective of what information is ultimately included, it will not address the spoliation of
records of failed download attempts, which Rightscorp has already admitted to destroying.


                                                 4
       Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 6 of 8



looking for,” making the affected table smaller and smaller”) (Ex. 1). Every failed download

attempt is direct evidence that Rightscorp’s corresponding notice was false—because the file at

issue was not actually available—and Rightscorp intentionally destroyed all such records.

III.    The Court Should Sanction Plaintiffs for the Spoliation of Source Code Evidence

        Plaintiffs do not attempt to address the key undisputed fact regarding the spoliation of

changes to Rightscorp’s source code: there is not sufficient evidence for even their own expert to

determine how the system operated at any point in time.4 See Grande’s Mot. at 4-5. For

example, there is no way to evaluate the critical question of which notices were sent with a 10%

threshold bitfield value as a trigger—which would inevitably result in some number of false

allegations. See id. at 5. Plaintiffs’ claims about Rightscorp’s “remarkably stable and

efficacious software” are mere bluster, unsupported by any credible evidence.

        Plaintiffs also cannot simply shift the blame for this spoliation to Rightscorp. See Pls.’

Mot. at 4-6. RIAA engaged Rightscorp as a litigation consultant in 2016—after the Cox court

found that Rightscorp had destroyed material evidence. See Order (ECF No. 247-2). Plaintiffs’

cited authorities are therefore plainly distinguishable, because they do not address parties that

attempt to use evidence with prior notice that it is tainted. See also King v. Am. Power

Conversion Corp., 181 F. App’x 373, 377-78 (4th Cir. 2006) (sanctioning party for third party’s

spoliation of evidence that compromised the opposing party’s ability to defend the case). There

is no question that Plaintiffs knew that Rightscorp had, at all times, a duty to preserve all relevant

evidence regarding its system, given that each Rightscorp notice threatened litigation. See

Sample Notices (ECF No. 140-2); Grande’s Mot. at 10. The Court should not permit Plaintiffs




4 The “revision control system” Rightscorp implemented in 2016 does not change this fact,
because it does not track the manner in which Rightscorp’s system is manually executed.


                                                  5
     Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 7 of 8



to avoid responsibility for spoliation that they were aware of and that directly benefits their case.

                                          CONCLUSION

       For the foregoing reasons, the Court should exclude from trial all evidence generated by

Rightscorp’s system or grant such other sanction the Court deems just and proper.



Dated: January 31, 2019


                                                         Respectfully submitted,



                                                      By: /s/ Richard L. Brophy
                                                          Richard L. Brophy
                                                          Zachary C. Howenstine
                                                          Margaret R. Szewczyk
                                                          Armstrong Teasdale LLP
                                                          7700 Forsyth Blvd., Suite 1800
                                                          St. Louis, Missouri 63105
                                                          Telephone: 314.621.5070
                                                          Fax: 314.621.5065
                                                          rbrophy@armstrongteasdale.com
                                                          zhowenstine@armstrongteasdale.com
                                                          mszewczyk@armstrongteasdale.com




                                                          J. Stephen Ravel
                                                          Texas State Bar No. 16584975
                                                          J.R. Johnson
                                                          Texas State Bar No. 24070000
                                                          Diana L. Nichols
                                                          Texas State Bar No. 00784682
                                                          Kelly Hart & Hallman LLP
                                                          303 Colorado, Suite 2000
                                                          Austin, Texas 78701
                                                          Telephone: 512.495.6429
                                                          Fax: 512.495.6401
                                                          steve.ravel@kellyhart.com
                                                          jr.johnson@kellyhart.com
                                                          diana.nichols@kellyhart.com



                                                  6
Case 1:17-cv-00365-DAE-AWA Document 260 Filed 01/31/19 Page 8 of 8



                                      Attorneys for Defendant GRANDE
                                      COMMUNICATIONS NETWORKS
                                      LLC




                                7
